U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. Form10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number Mickland, Inc. (Exact name of registrant as specified in its charter) Nevada 26-3452407 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) For correspondence, please contact: Jillian
